DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent no. 4,956,821 to Fenelon.
	Regarding claims 1 and 9, Fenelon discloses a pallet (not numbered, but shown in fig. 1), a storage volume (30), a movable gate assembly (26), a supporter (40 and 42); a pallet base (46 and 47), a shipping container (20), a gate moving mechanism (28) and a material director (48). 
	Regarding claim 9, Fenelon discloses a rack (not numbered, but shown in fig. 1; Note: the feet supporting element [40] is the rack). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenelon.
Regarding claims 11 and 19, Fenelon discloses the claimed invention including a plurality of first legs (40).
Fenelon does not disclose the second pallet base, gate moving mechanism, material director and plurality of second legs.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to add second pallet base, gate moving mechanism, material director and plurality of second legs for purpose of providing an efficient means to process twice the amount of more bulk material and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 2-5, 8, 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenelon in view of patent application no. 2008/0187423 to Mauchle et al.
	Regarding claims 2-5, 12, 14 and 15 Fenelon discloses the claimed invention except for the vibrator.
	Mauchle et al. discloses that it is known to have a vibrator (78 and paragraph 67) in a device for emptying powder bags.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenelon with the teachings of Mauchle et al. by adding the vibrator for the purpose of providing an efficient means to assist with emptying a silo.  
	Regarding claims 8 and 18, Fenelon in view of Mauchle et al. discloses the claimed invention except for the first and second container scales.
Mauchle et al. discloses that it is known to have a container scale (76 and paragraph 37) in a device for emptying powder bags.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenelon with the teachings of Mauchle et al. by adding the container scale for the purpose of providing an efficient means of monitoring the bulk material. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add second container scale for purpose of providing an efficient means to process twice the amount of more bulk material and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, Fenelon in view of Mauchle et al. discloses the claimed invention except for the second vibrator.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a second vibrator for the purpose of providing an efficient means to process twice the amount of more bulk material and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenelon in view of patent no. 5,895,865 to Ozawa.
Regarding claims 6, 7, 16 and 17, Fenelon discloses the claimed invention except for first and second chutes being angled to one another. 
Ozawa discloses that it is known to have first and second chutes (not numbered, but shown in fig. 3; Note: the channels shown adjacent to elements [38 and 42] are the chutes) being angled to one another in a particulate material flow measuring device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenelon with the teachings of Ozawa by adding first and second chutes for the purpose of providing an efficient means of moving bulk material within an unloader. 
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenelon in view of patent no. 9,650,216 to Allegretti.
Regarding claims 10 and 20, Fenelon discloses the claimed invention except for the vertically adjustable stabilizer.
Allegretti discloses that it is known to have a vertically adjustable stabilizer (100) in a bulk material shipping container unloader.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenelon with the teachings of Allegretti by adding the vertically adjustable stabilizer for the purpose of providing an efficient means of increased flexibility in the unloader. 



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Wbj.